ORDER
PER CURIAM.
M.O. (“Mother”) appeals from the judgment of the trial court denying her petition for a full order of protection against J.T.C. (“Father”) under Missouri’s Adult Abuse Act. Mother contends the trial court erred in denying her petition because there was “substantial evidence to support a finding of abuse.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).